DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1, lines 9-10: --a computing device configured to receive, store and process the digitized and filtered outputs in the computing device by estimating a probability of the velocity of the plunger--.
Claim 12, lines 4-5: --a predetermined structure of the beam pump, based upon the estimated probability of the velocity of the plunger.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 discloses a system for probabilistically estimating a velocity of a plunger (112) of a beam pump that involves continuously monitoring well acoustics using a plurality of passive acoustic sensors (132) attached to external structures of the beam pump; digitizing outputs of the plurality of passive acoustic sensors and sending the digitized outputs to a computing device (136) for storage and processing; and using the digitized outputs of the plurality of passive acoustic sensors, estimating a probability of the velocity of the plunger using a hidden Markov model (HMM) to represent a probability of a position and the probability of the velocity of the plunger, the HMM comprising a state space model and an observational model; wherein the computing device is configured to send at least the estimated probability of the velocity of the plunger to a beam pump controller (110) to enable the beam pump controller to control opening and closing of a motor valve (108) based on at least the estimated probability of the velocity of the plunger.
One of the closest prior art references is disclosed by Bakalov (US 2008/0162058) who teaches a method of using an acoustic sensor to obtain acoustic data of a pump and utilize the data to perform a binarized acoustic data analysis (chart 100 in Figure 1). Bakalov even discloses the use of hidden Markov models (see paragraph [0042]). However, these is no disclosure regarding the use of a Hidden Markov Model to probabilistically estimate the velocity of a plunger and then use this data to control the opening and closing of a motor valve. 
Dunlop (US 2004/0124012) discloses the use of a Hidden Markov Model (see paragraphs [0040]-[0045]) in a downhole pump but fails to disclose the use of a Hidden Markov Model to probabilistically estimate the velocity of a plunger and then use this data to control the opening and closing of a motor valve.
Findlay (US 2017/0367639) discloses the use of Hidden Markov Models to identify acoustic signatures but fails to disclose the use of a Hidden Markov Model to probabilistically estimate the velocity of a plunger and then use this data to control the opening and closing of a motor valve.
It is further noted that the parent application (US 15/338,350) of this instant application has been patented (US 10,883,491) with method claims that are substantially similar to the instant claims. However, a non-statutory double patenting rejection has not been deemed necessary since the instant application is a divisional of the parent application and so a non-statutory double patenting rejection is generally prohibited (see MPEP 804.01). It is further noted that the instant independent claim 1 discloses some structure that was not mentioned in the claims of the parent application such as at least one analog to digital converter and at least one filter. 
 Searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claims 1-13 are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ahmad et al. (US 2015/0377667) discloses an acoustic model using Hidden Markov Models in a downhole application (see abstract).Stiles et al. (US 2015/0300159) discloses monitoring integrity in a wellbore using acoustic telemetry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746